Citation Nr: 1544567	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-08 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2006, for the grant of service connection for rheumatic heart disease.

2.  Entitlement to an initial rating for rheumatic heart disease in excess of 30 percent prior to June 9, 2010, and in excess of 60 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability prior to January 19, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. N.
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2011, the RO increased the disability rating for rheumatic heart disease to 10 percent.  In February 2012, the RO increased the disability rating for rheumatic heart disease to 30 percent prior to June 9, 2010, and 60 percent thereafter.  As these increases did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2014, the RO issued a statement of the case (SOC) as to the issue of entitlement to a TDIU and in September 2014, the RO issued a supplemental statement of the case (SSOC) as to the issues pertaining to rheumatic heart disease.  Subsequent to the issuance of the SOC and SSOC, additional medical evidence and statements were received.  As the evidence is duplicative of evidence of record or otherwise irrelevant to the issues decided herein, a remand for another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The applications received by VA on September 8, 1964, and July 23, 2004, each on a VA Form 21-526, Veteran's Application for Compensation or Pension, were claims for pension and they are not properly construed as both claims for pension and compensation.
 
2.  The Veteran filed an original claim of service connection for rheumatic heart disease on September 20, 2006.

3.  Prior to April 4, 2012, rheumatic heart disease manifested by left ventricular dysfunction with an ejection fraction of 55 to 60 percent and estimated workload of 3.4 to 4 METs.

4.  From April 4, 2012, rheumatic heart disease manifested by estimated workload of 1 to 3 METs.

5.  The Veteran's service-connected rheumatic heart disease precluded him from securing or following a substantially gainful occupation prior to January 19, 2012.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than September 20, 2006, for the grant of service connection for rheumatic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.400 (2015).

2.  The criteria for an initial 60 percent rating, but no higher, for rheumatic heart disease prior to June 9, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2015).

3.  The criteria for a rating in excess of 60 percent rating for rheumatic heart disease from June 9, 2010, to April 3, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2015).

4.  The criteria for a 100 percent rating for rheumatic heart disease from April 4, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2015).

5.  The criteria for entitlement to TDIU prior to January 19, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As it pertains to rheumatic heart disease, the appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including available records from the Social Security Administration.  No other relevant records pertaining to the effective date claim have been identified and that claim turns on when a claim was filed.

The Veteran was provided VA medical examinations in June 2010 and April 2012 and an addendum opinion was rendered in November 2011.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the rating and TDIU claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Earlier Effective Date

The Veteran contends that an effective date earlier than September 20, 2006, is warranted for the grant of service connection for rheumatic heart disease.

Under 38 U.S.C.A. § 5110(b)(1) (West 2014) and 38 C.F.R. § 3.400(b)(2)(i) (2015), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2015).  However, a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (holding that VA has discretion as to whether to treat a compensation claim as also being a pension claim or vice versa).  This is in contrast to other regulations, such as that pertaining to filing an application for dependency and indemnity compensation (DIC) and accrued benefits.  See Stewart, 10 Vet. App. at 18; Isenhart v. Derwinski, 3 Vet. App. 177 (1992) ("A claim by a parent for compensation or [DIC] will also be considered to be a claim for accrued benefits.").

The Veteran contends that an earlier effective date is warranted for the grant of service connection for rheumatic heart disease.  Specifically, the Veteran contends that his September 8, 1964, claim for nonservice-connected pension should be construed as a claim for service connection for rheumatic heart disease because it was filled out by a VA employee and his rheumatic heart disease was subsequently determined to be related to his in-service tonsil problems.  See Notice of Disagreement (March 1, 2013); Board Hearing (July 22, 2015).

As stated previously, VA is not automatically required to treat every pension claim as also being a service connection claim.  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  See Stewart, 10 Vet. App. at 18; see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (noting the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the United States Court of Appeals for Veterans Claims (Court) found that an application was for nonservice-connected pension and not service connection where there was no evidence in, or submitted with, the application that VA could construe as a claim for service connection.  The Court explained that an application for pension may be construed as an application for service connection where VA was on notice that the appellant has a well-supported claim and might be eligible for both benefits.  See id. at 18-19 (citing Kellar v. Brown, 6 Vet. App. 157, 162 (1994); Waddell v. Brown, 5 Vet. App. 454, 457 (1993); Ferraro v. Derwinski, 1 Vet. App. 326, 333 (1991)).  The Court concluded that an application for nonservice-connected pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  See Stewart, 10 Vet. App. at 19.

In this case, the Veteran submitted VA Form 21-526s, Veteran's Application for Compensation or Pension, in September 1964, and July 2004.  On both applications, the Veteran only completed the sections pertaining to claims for pension.  In fact, the July 2004 application stated "What are you applying for?" to which the Veteran responded "pension."  Attached to the September 1964 application was a statement from a private physician indicating that the Veteran developed rheumatic heart disease in March 1964.

Based upon the evidence of record, the Board finds that there was no intent on the part of the Veteran to request entitlement to service connection for rheumatic heart disease in the September 1964, and July 2004, formal applications for pension benefits, leaving blank the sections reserved for service connection claims.  Like the application for benefits in Stewart, the Veteran's applications were clearly completed for the purpose of pension, not service connection.  

The Veteran contends that a VA employee completed the September 1964 application on his behalf and that the employee should have designated the application as a claim for service connection.  Initially, the Board notes that the Veteran failed to appeal the rating decisions that adjudicated the September 1964 and July 2004 applications for benefits.  Also like the applications in Stewart, the Veteran's applications were not submitted with any lay or medical evidence that indicated that the Veteran's rheumatic heart disease may be related to service, nearly 20 years earlier.  Absent even the slightest indication that the Veteran's rheumatic heart disease may have been related to service, VA had no duty to assist the Veteran in developing a claim for service connection for rheumatic heart disease or infer that one was present.

Under these circumstances, the preponderance of the evidence is against notion that the Veteran's September 1964, and July 2004, applications could be construed as claims for service connection.  Accordingly, neither claim for pension may also be considered a claim for compensation for rheumatic heart disease.  38 C.F.R. § 3.151(a).

The Board has thoroughly reviewed the claims file and concludes that no other formal or informal claims for service connection for rheumatic heart disease were received prior to the September 20, 2006, formal application for benefits.  The Veteran separated from active military service in May 1946 and started treatment for rheumatic heart disease in 1964.  In December 2007 and June 2009, the Veteran's physician testified that the Veteran's rheumatic heart disease was proximately due to in-service tonsil problems.  The Board granted service connection for rheumatic heart disease in April 2010 and the RO implemented the Board's decision in May 2010.  Absent evidence of a claim prior to September 20, 2006, an earlier effective date for service connection of rheumatic heart disease is not warranted based on the preponderance of the evidence.  See 38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.400.

Increased Rating
The Veteran seeks an initial rating for rheumatic heart disease in excess of 30 percent prior to June 9, 2010, and in excess of 60 percent thereafter.  Rheumatic heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7000.

Under Diagnostic Code 7000, the next higher rating, a 60 percent, is warranted for rheumatic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for rheumatic heart disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  38 C.F.R. § 4.104.

In September 2006, the Veteran reported difficulty walking upstairs with shortness of breath and trouble using arms overhead.  See VA neurology note (September 1, 2006).  In August 2009, a VA physical rehabilitation consultant opined that the Veteran was a good candidate for a seated stair glide.  See VA treatment record (August 3, 2009).  Private treatment records show that the Veteran's rheumatic heart disease resulted in LVEF of 55 to 60 from 2006 to 2009 and required stent placement and catheterization in 2007.  See Private treatment records (August 17, 2006; February 24, 2007; and September 14, 2009). 

On VA examination in June 2010, the examiner estimated a workload of 3.4 to 4 METs.  The examiner noted shortness of breath after walking 30 to 50 feet and that the Veteran was able to feed and dress himself.  The examiner also noted that the Veteran could not climb steps without shortness of breath and was unable to perform light housework.  In a November 2011 addendum opinion, the examiner opined that it is at least as likely as not that the Veteran's symptoms were related to his rheumatic heart disease.

On VA examination on April 4, 2012, the examiner estimated dyspnea, fatigue, angina, and dizziness with a workload of 1 to 3 METs, which is consistent with eating, dressing, showering, slow walking.  The examiner opined that the Veteran's rheumatic heart disease causes at least half of his METs limitation.

In July 2015, the Veteran's treating physician testified at the Board hearing that the Veteran's cardiovascular system has been too fragile to perform METs testing since he underwent stent placement in 2007.

In consideration of this evidence, the Board finds that an initial 60 percent rating is warranted prior to April 4, 2012.  The rationale is that the Veteran has not been able to perform METs testing during the pendency of the appeal and the first METs estimate in June 2010 supported a 60 percent rating.  This METs score was based, in part, on shortness of breath with stair climbing.  Critically, the Veteran reported the exact same symptom (shortness of breath with stair climbing) during consultations in September 2006 and August 2009.  In light of the consistency of the Veteran's symptoms during this period of the appeal, a 60 percent rating is warranted prior to April 4, 2012, even though the METs level only supports such a rating as early as June 2010.

The Board also finds that the April 2012 estimated work load of 1 to 3 METs warrants a 100 percent disability rating from April 4, 2012.  Prior to April 4, 2012, a 100 percent is not warranted because there is no evidence of rheumatic heart disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent, even when considering the historical record.  38 C.F.R. § 4.104, Diagnostic Code 7000.  Moreover, prior to April 4, 2012, the Veteran was able to feed and dress himself without difficulty, experienced shortness of breath with stair climbing, and could not perform housework.  However, during the April 2012 VA examination, he began to experience dyspnea, fatigue, angina, dizziness, or syncope upon exerting energy needed to eat, dress, shower, or walk slowly.  There is no evidence of this level of disability prior to the April 2012 VA examination.  Accordingly, April 4, 2012, is the earliest possible effective date for the 100 percent disability rating as this was when it was factually ascertainable that a higher rating was warranted.

In sum, an initial rating of 60 percent is warranted since the award of service connection.  A higher 100 percent rating is warranted from April 4, 2012.  Lastly, a rating in excess of 60 percent is not warranted prior to April 4, 2012, because the preponderance of the evidence is against a higher rating for that period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3

Extraschedular Consideration

The Veteran's service-connected rheumatic heart disease has resulted in symptoms of dyspnea (shortness of breath), fatigue, angina, dizziness, and left ventricular dysfunction, which limit his ability to perform physical activities.  The rating criteria for rheumatic heart disease explicitly describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for Diseases of the Heart; the assigned schedular ratings for are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  Extraschedular consideration is moot since the award of the 100 percent rating.  Furthermore, the Board does not find that this evidence reflects that there was an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

From January 19, 2012, the Veteran has been in receipt of special monthly compensation at the housebound rate.  As such, the issue of entitlement to TDIU is after January 19, 2012, is moot.

Prior to January 19, 2012, the Veteran was in receipt of a 60 percent disability rating for rheumatic heart disease, his sole service-connected disability.  Thus, the schedular criteria were met at that time, including for the entire initial rating period given the Board's grant of an increase above.

The Veteran and his treating physician testified at the July 2015 Board hearing that he has not worked since 1964 due to his rheumatic heart disease.  Since that time, he has been in receipt of Social Security Disability Insurance.  The evidence clearly shows that the Veteran's rheumatic heart disease has resulted in serious physical impairments during the pendency of the appeal such as difficulty walking, inability to drive, and the inability to perform a treadmill METs test.  Given the Veteran's lack of education and work experience, and the physical limitations imposed by his service-connected rheumatic heart disease, the Board finds that he was unable to secure or follow a substantially gainful occupation prior to January 19, 2012, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, a TDIU is warranted.



ORDER

An effective date prior to September 20, 2006, for the award of service connection for rheumatic heart disease is denied.

A 60 percent rating, but no higher, for rheumatic heart disease is granted prior to June 9, 2010, subject to the law and regulations governing payment of monetary benefits.

A disability rating in excess of 60 percent from June 9, 2010, to April 3, 2012, is denied.

A 100 percent rating for rheumatic heart disease is granted from April 4, 2012, subject to the law and regulations governing payment of monetary benefits.

A TDIU is granted prior to January 19, 2012, Subject to the law and regulations governing payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


